PER CURIAM.
On Motion for Leave to File Brief.
Appellant has filed a motion herein for leave to file his brief after the expiration of the thirty-day period allowed under Rule 414, Texas Rules of Civil Procedure. No good cause is shown why such motion was not filed until after the expiration of such thirty-day period, as is required by Rule 5, Texas Rules of Civil Procedure. Neither is good cause shown why appellant’s brief was not filed within the thirty-day period. The only reason shown why the attorney James H. Martin did not prepare and file the brief within the thirty-day period is that he was engaged in the trial of a criminal case. This in itself is an insufficient reason. Assembly of God Church of Tahoka v. Bradley, Tex.Civ.App., 196 S.W.2d 696; Ransom v. Phillips Petroleum Company, Tex.Civ.App., 144 S.W.2d 921. Furthermore, appellant has another attorney, Elkin P. Wilson, Esq., and no reason is shown why he could not have prepared and timely filed the brief.
The motion for an extension of time within which to file appellant’s brief will be overruled and the appeal dismissed for want of prosecution under the provisions of Rule 415, Texas Rules of Civil Procedure.